ON REHEARING
Before BROWN, STEWART, DREW, MOORE and PITMAN, JJ.
PER CURIAM.
|Our original opinion in this matter assessed court costs in the amount of $2,096.64, to be split equally between the Louisiana Workforce Commission and the City of Ruston, pursuant to La. R.S. 13:5112(A). However, La. R.S. 5112(D) states:
D. This law shall not apply to, nor shall the administrator of Louisiana Employment Security Law be cast for any court costs in, any judicial review proceeding under the provisions of R.S. 23:1634.
Therefore, we revise our original opinion to omit the assessment of court costs to the defendant, Louisiana Workforce Commission. The City of Ruston is still responsible for ½ of the court costs, which amounts to $1,048.32. With these modifications, the application for rehearing is denied.